Appeal from a judgment of the Supreme Court at Special Term, entered October 20, 1975 in Albany County, which denied a writ of habeas corpus, without a hearing. On September 11, 1974 petitioner was transferred from Auburn Correctional Facility to Clinton Correctional Facility, both of which are maximum security facilities, without an administrative hearing. In his application for a writ of habeas corpus petitioner alleges that such transfer was punishment for him and constituted a substantial loss to him. He asserts that minimum due process safeguards *976entitle him to a hearing at which he should have been informed of the charges against him and afforded an opportunity to explain his behavior. A petition containing allegations similar to those in the instant application was previously dismissed by this court. (People ex rel. Bressette v La Vallee, 47 AD2d 681.) The grounds asserted as the basis for the present application were also asserted therein and rejected by this court. Moreover, the petition does not comply with the requirements of CPLR 7002 (subd [c], par 2). Accordingly, the judgment denying the writ should be affirmed. Judgment affirmed, without costs. Greenblott, J. P., Sweeney, Main, Herlihy and Reynolds, JJ., concur.